Title: To Alexander Hamilton from Tobias Lear, 18 January 1790
From: Lear, Tobias
To: Hamilton, Alexander


United StatesJanuary 18th. 1790.
Sir
By order of the President of the United States, I do myself the honor to transmit you a letter from His Excellency Thomas Jefferson The Secretary for Foreign Affairs to the United States, dated at Paris Augt. 27th. 1789.—and likewise the Copy of a letter from Messrs. Wilhem & Jan Willinck, N & J. Van Staphorst & Hubbard to Mr. Jefferson, dated at Amsterdam 13th. Augt. 1789.—both of which the President wishes may be returned to him, when you have duly considered those parts of them which relate to the Finances of the United States.
I have the honor to be With perfect respect Sir Your most obedient Servt.
Tobias LearSecretary to the President of the United States
